Citation Nr: 0335366	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  95-28 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from February 1990 to 
August 1991.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision from the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for fibromyalgia.  


FINDINGS OF FACT

1.  In May 2003, the Board remanded the case finding that 
entitlement to service connection for fibromyalgia could not 
be established without a current VA examination and medical 
opinion.  

2.  In August 2003, the RO scheduled August 2003 and 
September 2003 VA fibromyalgia examinations for the veteran 
because entitlement to service connection for fibromyalgia 
could not be established without a current VA examination and 
medical opinion.  

3.  Good cause has not been shown for the veteran's failure 
to report for the scheduled August 2003 and September 2003 VA 
fibromyalgia examinations.  


CONCLUSION OF LAW

Fibromyalgia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.655 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The veteran did not appear for a scheduled August 2003 VA 
fibromyalgia examination, which had been mandated by the May 
2003 Board remand.  Over the phone, the veteran requested a 
new examination date but provided no good cause for his 
request.  The RO scheduled a new VA fibromyalgia examination 
later in September 2003 but was unable to notify the veteran 
because he had moved without providing his new phone number 
and address.  The veteran's last known phone number had been 
disconnected, and mail was undeliverable to his last known 
address of record.  The RO's September 2003 letter, which 
informed the veteran that benefit payments had been suspended 
because checks mailed to his last known address of record had 
been returned as undeliverable, was also returned as 
undeliverable.  In October 2003, the veteran's representative 
confirmed that the veteran's whereabouts were unknown.  
Therefore, it would have been futile for the VA to attempt to 
schedule another VA fibromyalgia examination.  The duty to 
assist is not a one-way street; if a veteran wishes help, he 
cannot passively wait for it.  Wood v. Derwinski, 
1 Vet.App. 190, 193 (1991).  

In any event, a September 2003 VA clinic note confirms that 
the veteran failed to report for the scheduled August 2003 
and September 2003 VA fibromyalgia examinations.  Review of 
the claims folder confirms that the veteran and his 
representative provided no good cause, or any reason at all, 
for his failure to report for the September 2003 VA 
examination, and neither made a timely request for a 
rescheduled examination following the missed September 2003 
VA examination.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. 
§ 3.655(a).  

Because the veteran has not provided good cause for missing 
the scheduled August 2003 and September 2003 VA fibromyalgia 
examinations, the claim of entitlement to service connection 
for fibromyalgia will be decided on the evidence of record.  
When entitlement to a benefit requested in an original 
compensation claim cannot be established without a current VA 
examination, and a claimant, without good cause, fails to 
report for such examination, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655.  

In spite of the veteran's lack of cooperation, the RO 
obtained the available service medical records and medical 
records from the identified health care providers.  The 
veteran and his representative filed several lay statements 
with the RO, and the veteran has never requested a hearing 
before the Board on this issue.  The RO's May 2001 letter and 
January 2003 statement of the case informed the veteran of 
applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  In these 
documents, the VA informed the veteran that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claim.  The May 2003 
Board remand and October 2003 supplemental statement of the 
case specifically informed the veteran that failure to report 
for a VA examination could result in denial of his claim 
under the provisions of 38 C.F.R. § 3.655.  

The RO's May 2001 notice letter technically informed the 
veteran that he had 60 days in which to respond, but in the 
two and a half years since May 2001, the veteran and his 
representative have continued to present evidence and 
statements that will be considered in this appeal.  It is 
obvious that the veteran understood that evidence presented 
more than 60 days after the date of the May 2001 notice would 
still be considered.  Therefore, the VA has allowed the 
veteran the appropriate response time as mandated in 
Paralyzed Veterans of America, 345 F.3d at 1348.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told the reasons that he needed to appear and 
the consequences of failing to appear for the scheduled 
August 2003 and September 2003 VA fibromyalgia examinations.  
He was told which party was responsible for obtaining the 
evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
VA has fulfilled its duty to assist and inform the veteran in 
the development of the claim.  


Entitlement to service connection for fibromyalgia

For the veteran to establish service connection for 
fibromyalgia, the evidence must demonstrate that fibromyalgia 
was contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107; 38 C.F.R. 
§§ 3.303, 3.306.  

The veteran must first show that he has current fibromyalgia.  
A claim for service connection for a disability must be 
accompanied by evidence that establishes that the claimant 
currently has the claimed disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

Unfortunately, the veteran failed to appear at the August 
2003 and September 2003 VA fibromyalgia examinations, which 
were to have shown whether he had current fibromyalgia 
resulting from an in-service event.  Therefore, the Board 
will have to decide the claim based on the evidence of 
record, which does not include evidence of current 
fibromyalgia.  See 38 C.F.R. § 3.655(b).  

Service medical records make no mention of fibromyalgia at a 
January 1990 enlistment examination, an April 1990 bone scan, 
and August 1991 separation examination, although the veteran 
complained of swollen or painful joints in August 1991.  
Continuing after service, there was still no mention of 
fibromyalgia in the findings and diagnoses at a January 1994 
VA examination or June 1994 VA bone scan of the veteran's 
entire body.  Without the needed data from the August 2003 
and September 2003 VA fibromyalgia examinations, the evidence 
does not show that the veteran has current fibromyalgia.  
Although the veteran and his representative believe that he 
has fibromyalgia, they are laypersons who are not competent 
to render a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The evidence is against the claim, and service connection 
cannot be granted without evidence of current fibromyalgia.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for fibromyalgia is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



